department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg e0 genin-113227-12 o f f i c e o f t h e c h i e f c o u n s e l number release date uil ----------------------------- ------------------------- -------------------- ------------- --------------------------- --------------------------------- dear ---------------------------------------- this letter responds to your request for information dated date you requested information about whether the income an entity derives from any public_utility or the exercise of any essential_governmental_function can qualify for exclusion_from_gross_income under sec_115 of the internal_revenue_code the code if the entity and a nongovernmental entity each own an undivided_interest in an electric generating facility under a structure that would not result in private_business_use of the entity’s interest by the nongovernmental co-owner under the tax-exempt_bond rules sec_115 of the code provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof or the district of columbia sec_115 of the code applies not to the income of a state or political_subdivision resulting from its own direct participation in industry but rather to income of a separate_entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to a state or political_subdivision see revrul_77_261 1977_2_cb_45 revrul_77_261 concludes that income of a state investment fund accrues to the state and the participating political subdivisions because the state and the political subdivisions have an unrestricted right to receive in their own right their proportionate share of the investment fund's income as it is earned revrul_90_74 1990_2_cb_34 concludes that income of an organization formed by political subdivisions to pool their casualty risks accrues to the member political subdivisions because the organization’s income is used to reimburse casualty losses_incurred by the members or to reduce the annual fees that they otherwise would be required to pay to the organization and upon dissolution the organization will distribute its assets to its member political subdivisions genin-113227-12 sec_141 of the code defines obligations of a state or political_subdivision thereof that are private_activity_bonds it distinguishes between government_use and private_business_use of bond-financed facilities the treasury regulations under sec_141 describe circumstances in which a governmental entity’s undivided ownership_interest in an electric generating facility is not treated as used by the other nongovernmental owner of the facility and therefore the bonds are not private_activity_bonds example of sec_1_141-7 of the treasury regulations involves a facility that is owned under a co-ownership structure involving both governmental and nongovernmental co-owners and concludes that this arrangement does not result in private_business_use by the nongovernmental co-owner of the governmental co-owner’s tax-exempt_bond financed portion of the facility this example describes the ownership structure as joint_ownership as tenants in common with each of the participants sharing in the ownership output and operating_expenses of the facility in proportion to its contribution to the cost of the facility the governmental entity funded its portion of the cost of the facility using tax-exempt_bond proceeds and the nongovernmental entity used its own funds to pay its share of the facility’s costs co-ownership of an electric generating facility that is structured in the manner described in example of sec_1_141-7 of the treasury regulations will not prevent the income of a governmental co-owner of the facility from accruing to a state or a political_subdivision thus income derived from any public_utility or the exercise of any essential_governmental_function that otherwise qualifies for exclusion_from_gross_income under sec_115 will not cease to qualify for such treatment merely because the entity earning the income is a co-owner of an electric generating facility if the co-ownership arrangement is structured in accordance with example of sec_1_141-7 of the treasury regulations this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2012_1 i r b date if you have any additional questions please contact me at --------------------- sincerely sylvia f hunt assistant branch chief exempt_organizations branch_tax exempt government entities
